Citation Nr: 0612488	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-42 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for residuals of recurrent dislocation of right 
shoulder. 

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for degenerative changes of the right 
shoulder. 

3.  Entitlement to service connection for residuals of an in-
service head injury.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



WITNESSES AT HEARING ON APPEAL

Appellant and his wife. 


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from July 1960 to 
August 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased rating for his service connected recurrent right 
shoulder dislocation, granted service connection for 
degenerative changes of the right shoulder and awarded a 10 
percent rating, and denied entitlement to service connection 
for residuals of an in-service head injury.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In January 2006, the veteran was afforded a Travel Board 
hearing.  During the hearing, the veteran and his wife 
testified that his right shoulder continues to dislocate and 
that he exhibits guarding to avoid dislocation.  He testified 
that his shoulder dislocated when he fell outside a private 
doctor's office some three years ago.  He said that shoulder 
X-rays were not taken during VA examinations in June 2003 and 
June 2004, and that the record does not accurately reflect 
the current severity of symptoms of his right shoulder, which 
has increased since X-rays were last taken in July 2002.  He 
said he continues to receive treatment from VA for his right 
shoulder.  The veteran has submitted to the Board a January 
17, 2006 treatment record from a private physician indicating 
that symptoms of the veteran's right shoulder disability have 
grown worse.

A remand for a VA examination to assess the present level of 
disability of the right shoulder is warranted.  

The veteran also stated that he incurred a head injury in 
service for which he received medical treatment, and had 
subsequent headaches for which he sought medical treatment 
while in service.  

A June 2003 VA neurological examination report notes the 
veteran's report of having received an in-service head injury 
and resulting headaches.  The examiner diagnosed peripheral 
sensorimotor neuropathy and memory and cognitive problems, 
and attributed them to the veteran's non-service connected 
diabetes.  However, the VA examination report did not 
specifically address whether the veteran's current headaches 
are related to his military service, and the report does not 
indicate whether the examiner reviewed the veteran's service 
medical records.  As the veteran's service medical records 
indicate in-service occurrence of a head injury and 
subsequent, multiple, in-service complaints of headaches, 
remand of this issue for a VA examination and opinion is 
warranted.

In consideration of the foregoing, the case is REMANDED for 
the following action:

1.	Obtain: (a) all of the veteran's 
private medical records from Dr. M.K. 
(the doctor whose January 17, 2006 
treatment record was submitted to the 
Board) that pertain to the veteran's 
right shoulder disability; (b) all of 
the veteran's VA outpatient treatment 
records from July 1, 2003 forward; and 
(c) all pertinent treatment records 
from the private doctor reflecting the 
veteran's fall and dislocation of his 
arm outside the doctor's office, as 
related by the veteran and his wife 
during the January 2006 hearing 
testimony.

2.	Schedule the veteran for a VA 
examination to determine the current 
severity of the veteran's right 
shoulder disabilities, i.e. dislocation 
of right shoulder (major) disability 
and degenerative changes of the right 
shoulder.  All required tests and 
studies should be completed, including 
X-rays and a range of motion study.  
The examiner should specifically 
comment on any limitation of motion of 
the right shoulder and determine 
whether the veteran has recurrent 
dislocation of the shoulder.  

3.	Schedule the veteran for a VA 
examination to determine whether the 
veteran has a current headache 
disability, and, if so, whether it is 
at least as likely as not (a 
probability of 50 percent or greater) 
that the veteran's current chronic 
headaches are related to the veteran's 
active military service.  If the 
examiner determines that it is not at 
least as likely as not that the 
veteran's current headache disability 
is related to service, the examiner 
should provide an opinion as to the 
etiology of the veteran's in-service 
headaches reflected in the service 
medical records. 

4.	The examiners should review the 
veteran's claims file, including all 
service medical records in conjunction 
with the examinations and clearly 
indicate such review was completed in 
their examination reports.  All 
opinions must be supported by a 
complete written rationale. 

5.	Upon completion of the above 
development and any additional 
development deemed appropriate, the 
claims should be readjudicated. If any 
of the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) and an appropriate period of 
time allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

